Citation Nr: 0617063	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  05-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a compensable rating for chronic left 
ankle sprain.

2.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to November 
1973.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, in September 2002, which denied the claims for 
increased evaluations.

The veteran provided testimony at a hearing conducted by the 
undersigned Veterans Law Judge in March 2006, a transcript of 
which is of record.  Further, the veteran submitted 
additional evidence for the Board's consideration accompanied 
by a waiver of initial consideration by the agency of 
original jurisdiction.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's chronic left ankle sprain is manifest with 
complaints of pain and swelling, but with no more than mild 
limitation of motion.

3.  The veteran's service-connected pseudofolliculitis barbae 
is currently symptomatic, but has not been manifested by 
constant itching or exudation, extensive lesions, or marked 
disfigurement, nor does it involve 20 to 40 percent of the 
entire body or exposed areas, or require systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chronic left 
ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2005).

2.  The criteria for a 10 percent rating, but no more, for 
pseudofolliculitis barbae, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.31, 
4.118, Diagnostic Codes 7806, 7814 (2002), Diagnostic Codes 
7806, 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, and what information and evidence will be 
obtained by VA.  While this notice was issued subsequent to 
the September 2002 rating decision denying increased ratings, 
his claim was readjudicated following the issuance of the 
letter in the January 2005 Statement of the Case (SOC) and 
the August 2005 Supplemental Statement of Case (SSOC).  
Accordingly, the veteran has not been prejudiced by the order 
of events in development of his claim.  Dingess/Hartman, 
supra.

In addition, the veteran was provided with a copy of the 
appealed rating decision, the January 2005 Statement of the 
Case (SOC), and the August 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, to include the old and revised 
rating schedules for skin disabilities, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, he also was specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, and a hearing before the 
Board.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board has favorably decided the 
skin claim, and concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating for his left ankle, any question as to an appropriate 
effective date to be assigned is rendered moot at this time.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate new 
and material evidence and what the evidence in the claims 
file shows, or fails to show, with respect to this claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Chronic Left Ankle Sprain

For his chronic left ankle sprain, the veteran is currently 
rated under 38 C.F.R. §§ 4.71a, Diagnostic Code 5299-5271 (A 
hyphenated Diagnostic Code is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

In the instant case, the Board finds that the veteran does 
not meet or more nearly approximate the criteria for a 
compensable rating of his service connected left ankle 
sprain.  In this regard, Diagnostic Code 5271 provides a 10 
percent rating for limitation of motion of the ankle which is 
moderate, and a maximum 20 percent rating if the limitation 
is marked.  38 U.S.C.A. § 4.71a (2005).  

In the veteran's June 2001 VA examination, the veteran made 
no subjective complaints regarding limitation of motion.  He 
reported no weakness, fatigability, decreased endurance, 
incoordination or flare-ups, but he did note recurrent ankle 
pain and swelling.  Upon physical examination, the veteran 
indicated no tenderness to palpation in the left ankle.  
Slight swelling was noted, but deformities were not found.  
Left ankle dorsiflexion was 20 degrees, plantar flexion was 
40 degrees, and subtalar motion was good.  The veteran was 
diagnosed with recurrent bilateral ankle pain.  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II (2005).  The findings above reveal only 5 
degrees loss of plantar flexion from the normal range of 
motion.  Such limitation is no more than slight.

Moreover, on the veteran's May 2005 VA orthopedic 
examination, he had full dorsiflexion of 20 degrees, and 35 
degrees of plantar flexion.  Objective x-ray images were 
unremarkable, and he had a normal gait.  Although he 
complained of pain and swelling, the examiner found no 
objective evidence of pain, tenderness, swelling, deformity, 
weakness, fatigability, decreased endurance, or 
incoordination.  These objective findings further support a 
finding of no more than slight limitation of motion.  Even 
considering the subjective complaints of pain reported on VA 
examinations and in hearing testimony, no additional 
functional loss has been shown.  Accordingly, the 
preponderance of the evidence fails to establish that the 
veteran's left ankle disorder more nearly approximates a 
compensable rating.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable evaluation for his service-connected chronic 
left ankle sprain, and his claim must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




Pseudofolliculitis Barbae

In light of the fact that the pseudofolliculitis barbae is an 
unlisted condition, in order to rate the level of disability 
it has to be assigned by analogy to a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are similar in 
nature.  38 C.F.R. § 4.20 (2005).  In this case, the RO 
originally evaluated the veteran's pseudofolliculitis barbae 
under the criteria of 38 C.F.R. § 4.118, Diagnostic Codes 
7899- 7814 (A hyphenated Diagnostic Code is used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.)

The Board notes that subsequent to the initiation of the 
veteran's claim, the regulations pertaining to the evaluation 
of skin disorders were revised effective August 30, 2002.  
Schedule for Rating Disabilities; The Skin, 67 Fed. Reg. 
49,590 (July 31, 2002) [codified at 38 C.F.R. § 4.118 
(2005)].  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
00.

Effective prior to August 30, 2002, pseudofolliculitis barbae 
was rated analogous to eczema pursuant to Diagnostic Code 
7806.  38 C.F.R. § 4.118 (2002).  That Code provided that 
slight, if any, exfoliation, exudation (oozing) or itching, 
if on a nonexposed surface or small area will be assigned a 
zero percent rating.  A 10 percent rating was assigned for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions or marked disfigurement.  A 50 percent evaluation 
required ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The revised version of Diagnostic Code 7806 provides that a 
10 percent rating is warranted for dermatitis or eczema that 
is at least 5 percent, but less than 20 percent, of the 
entire body; at least 5 percent, but less than 20 percent, of 
exposed areas affected; or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12- month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period. More than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 CFR § 4.118, Diagnostic Code 7806 (2005).

A VA examination report from May 2005 indicates that the 
veteran has no appreciable pseudofolliculitis barbae.  A 
prior VA examination report from June 2001 indicates the 
veteran's pseudofolliculitis barbae was well controlled by 
not shaving his beard.  However, a recent VA dermatology 
consultation report, dated January 2006, shows the veteran 
has a few papules on his left cheek, with no open areas or 
induration.  Clindamycin topical gel was prescribed to treat 
the papules.  In addition, in the veteran's March 2006 
hearing before the Board, the veteran indicated that his skin 
feels as though it is bursting and he must rub medicine on 
his face.  He added that he experiences exacerbations when 
his facial hair is growing out, approximately every other 
week, and that it itches.  

The Board finds that the prior rating criteria are more 
favorable to the veteran, and that his condition more nearly 
approximates the criteria for 10 percent evaluation, based on 
the active findings noted on his face in January 2006.  See 
38 C.F.R. § 4.7.  Thus, the Board finds that an evaluation of 
10 percent is warranted.

An evaluation in excess of 10 percent is not warranted, 
however, as there is no objective evidence of constant 
exfoliation, exudation, or itching, extensive lesions or 
marked disfigurement.  The only objective evidence of 
activity of his condition revealed only a few papules on the 
left cheek.  Such does not rise to the level required for a 
rating in excess of 10 percent, nor does such represent 
involvement of 20 to 40 percent of exposed area or the body.  
Finally, systemic (oral) medication has not been prescribed 
for his pseudofolliculitis barbae.  

The Board has considered other potentially applicable codes, 
but notes that his condition cannot be considered consistent 
with palpable tissue loss, gross distortion of facial 
features, manifest with three characteristics of 
disfigurement, or deep acne.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7828.  

For the reasons noted above, and resolving all doubt in favor 
of the veteran, a 10 percent rating, but no higher, is 
warranted for the veteran's pseudofolliculitis barbae.


ORDER

Entitlement to a compensable evaluation for chronic left 
ankle sprain is denied.

Entitlement to evaluation of 10 percent, but no more, for 
pseudofolliculitis barbae is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


